Citation Nr: 0832242	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, on an accrued basis.

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected left shoulder disability, 
on an accrued basis.

3.  Entitlement to an increased rating for a left shoulder 
disorder, rated as 20 percent disabling, on an accrued basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.  He died in January 2001 and is survived by the 
appellant, his spouse.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which found that no new and material evidence has 
been submitted to reopen a previousy-denied claim of 
entitlement to service connection for arthritis of the 
cervical spine; denied service connection for depression, 
claimed as secondary to a service-connected left shoulder 
disability; and denied entitlement to an increased rating for 
the left shoulder disability, all on an accrued basis.

The appellant appealed to the Board, which remanded the three 
issues for further development.  The three issues have now 
been returned to the Board by the RO for further 
consideration. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.



Issue not on appeal

The June 2001 RO rating decision also found no clear and 
unmistakable error (CUE) in a January 1967 RO decision which 
denied service connection for arthritis of the cervical spine 
on an accrued basis.  A March 2004 Board decision denied the 
appellant's CUE claim.  The appellant appealed the Board's 
March 2004 decision to the United States Court of Appeals for 
Veterans' Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court issued an April  2005 Order which vacated 
the Board's March 2004 decision and  remanded the appeal to 
the Board for readjudication, to include further reasons and 
bases in support of a decision on the appeal.  In an August 
2005 decision, the Board again denied the claim to revise the 
January 1967 RO rating decision on the basis of CUE for 
accrued benefits purposes.  The appellant has not appealed 
that Board decision.


REMAND

The Board regrets the necessity of having to remand this case 
again.  However, for reasons explained immediately below a 
remand is unfortunately necessary.

Reasons for remand

VCAA notice

In its March 2004 remand, the Board had noted that the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations were applicable to the remanded 
claims.  The remand instructions, in pertinent part, required 
the RO to provide the appellant with written notice of the 
provisions of the VCAA as applicable to the remanded claims.  
The RO was also to specifically advise the appellant that the 
type of evidence that may be considered in accrued benefits 
claims is limited to that "of record" at the time of the 
veteran's death and that VA will obtain any VA records 
considered to have been constructively in VA's possession at 
the date of the veteran's death.  

The Board notes that since its March 2004 remand, the Court 
has issued several significant decisions which impact the 
VCAA notice requirements relating to each of the appellant's 
claims, in particular Kent v. Nicholson, 20 Vet. App. 1 
(2006), relating to notice for claims to reopen with new and 
material evidence; Dingess v. Nicholson, 19 Vet. App. 473 
(2006), relating to notice for service connection claims; and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), relating to 
notice for increased rating claims.  

The RO sent VCAA notice letters in April 2004 and January 
2007.  The letters, and in particular the later January 2007 
VCAA letter, omitted some pertinent current notice 
requirements, failed to comply with the Board's remand 
instructions, and also included some incorrect information, 
as follows:  

(a)  While the January 2007 letter did advise the appellant 
that the type of evidence that may be considered in accrued 
benefits claims is limited to that of record at the time of 
the veteran's death, the letter did not specifically advise 
the appellant that VA will obtain any VA records considered 
to have been constructively in VA's possession at the date of 
the veteran's death. 

(b)  The appellant was not advised in either letter as to the 
type of evidence required to establish service connection, 
including secondary service connection, nor was she informed 
in the January 2007 letter of the additional notice relating 
to determining a disability rating and effective date 
required by the recent decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

(c)  The letters contained no information about the type of 
evidence necessary for establishing an increased rating for a 
service-connected disability.  Neither letter informed the 
appellant that evidence showing that the veteran's service-
connected left shoulder disability had worsened was needed.  

[Subsequent to the RO's January 2007 VCAA letter, the Court's 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
required additional minimal VCAA notice requirements in 
connection with an increased compensation claim, including 
notice relating to the use of diagnostic codes, and the 
specific schedular criteria that would apply in the 
appellant's claim of increased disability rating.]

(d)  The April 2004 VCAA letter included no notice of the 
requirement for new and material evidence in order to reopen 
a previously denied claim. In attempting to comply with the 
recent decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the January 2007 letter was based on an incorrect version of 
the applicable law and regulations relating to new and 
material evidence.  There has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  The RO used the revised regulation, 
which is not applicable to the present case, in the January 
2007 VCAA notice letter.  The veteran, however, filed his 
claim to reopen in August 1999.  Therefore, the earlier 
version of the law is applicable in this case.

The Board further notes that the October 2007 SSOC failed 
include any notice of the law and regulations applicable to 
new and material evidence, and applied the incorrect 
(revised) version in the readjudicated decision.  

Because of the aforementioned procedural deficiencies, the 
Board's remand instructions were not complied with, and 
another remand is needed in order to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

Medical opinion

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of depression and its 
relationship, if any, to the veteran's service-connected left 
shoulder disability; and an assessment of the severity of the 
veteran's service-connected left shoulder disability prior to 
his death.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a corrective letter in 
order to ensure that all notification and 
development action required by the VCAA 
is completed.  The letter must include 
the notice requirements announced in Kent 
[to include notice of the correct version 
of the law and regulations applicable to 
the definition of new and material 
evidence, 38 C.F.R. § 3.156(a) (2001)], 
Dingess, and Vazquez-Flores [to include 
reference to the applicable Diagnostic 
Code(s)].  The appellant should be 
specifically requested to provide any 
additional medical evidence showing that 
the veteran suffered from depression, and 
any additional medical evidence relating 
to the severity of the veteran's left 
shoulder disability from 1991 to the time 
of his death in January 2001.  

2.  VBA should arrange for a VA 
psychiatrist to review the veteran's VA 
claims folder and to provide an 
opinion, with supporting rationale, as 
to whether it is as least as likely as 
not that the veteran suffered from 
depression and, if so, whether 
depression was related to his service-
connected left shoulder disability on a 
secondary basis.  The reviewing 
psychiatrist should provide an 
explanation for the opinion.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3.  VBA should arrange for a medical 
professional to review the veteran's VA 
claims folder and to provide an opinion, 
with supporting rationale, as to the 
severity of the veteran's service-
connected left shoulder disability.  To 
the extent practicable under the 
circumstances, the reviewing medical 
professional should determined whether it 
is as likely as not that the veteran's 
symptoms included fibrous union of the 
humerus, or symptoms comparable thereto. 
The reviewing medical professional should 
provide an explanation for the opinion.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

4.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

